Title: From George Washington to Samuel Powel, 15 June 1785
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon 15th June 1785.

I have been honoured with your favour of the 25th of April, but have not yet had the pleasure to see Doctr Moyes—On the 22d Instt I shall look for him—I pray you to be assured that, it is unnecessary for you to apologize to me for the introduction of any Gentleman of whom you entertain a favourable opinion; for, such as you may conceive to be worthy of my civilities, will always meet a ready reception at Mount Vernon.
I shall now, my good Sir, give you a little trouble.
A Gentleman whose person, whose name, and whose character are equally unknown to me, has written me the inclosed letter; to which, as yet, I have made no reply. The work, if well executed, would unquestionably be valuable; & ought to be encouraged: but the abilities of the Author I am a stranger to; and it has been too often found, that similar attempts by persons whose reputations are not established in the literary world, are either founded in ignorance—or end in imposition. to encourage the first, or give sanction to the latter, would be alike disagreeable to me. I would beg therefore, if it is not likely to be attended with much trouble, that you would be so obliging as to give me your own, and the Sentiments of others on the Author, & his performance; that I may be enabled to decide properly with respect to his request.
My respectful Compliments & best wishes, in which Mrs Washington join, are presented to Mrs Powel, and yourself. I am—Dear Sir Yr Most Obedt Hble Servt

G: Washington

